Title: To Benjamin Franklin from Nathaniel Seidel, May 1775
From: Seidel, Nathaniel
To: Franklin, Benjamin


Dear and honourd Sir
May 1775.
Your safe return from England into this Province, at so very critical a Time, has given me and my Brethren much Joy, we viewd and honor’d the Hand of God in it, hoping that your deep Knowledge and long Experience in the House of Assembly will once more be well apply’d for the good of this Country. I can therefore assure you that we thankd God for your safe Arrival and I most heartily wellcome you with this in Pensilvania.
Yet Dear Sir I have still another Reason to trouble you with these Lines and I hope you’ll excuse my Freedom. Time and Circumstances have with a deep Regard for your Person implanted into us also a particular Confidence, which makes me address you in our present Situation.
I need not inform you of the present Ferment thru’ the whole Province, which has brought us into a perplexed and distressed State here in this County and other Places. Our good Neighbours with whom we lived in the most cordial neighbourly Union and Love, seem to be quite out of Humour with the Br[ethre]n and others who can not join them in taking up Arms and do as they do.
Some good inoffensive Persons have been already ill treated on account of their religious Principles and some others are treadned with taring and feathering, ruining their Farms and burning their Houses and Barns. We know to excuse this vehement Heat, but are sore afraid of the bad consequences and the evil Effect such Excesses may have upon the Country in general.
I would therefore in the Name of the Brethren and others who conscientiously scruple to bear Arms in this and the other Provinces beg the Favour of you to be their Advocat in the present Congress and to use your undoubted influence with the Honorable Members: to give no occasion in their Resolves to the several Committees or others to attack their Neighbours and Fellow Subjects in the most tender and dearest Parts, their religious Liberties and Conscience, but that they rather recomend it to the good People of these Provinces, to keep the Peace and to let ev’ry religious Society enjoy their Priviledges fully and undisturbed, as long as they do not act against this Country.
I think none can or will withdraw themselves from the common Burden and Expence of the Province wherein they live.
We know to value the good old English Liberty, which we have enjoyd thro’ Gods Mercy so many years in this Country, we should think ourselves extream unhappy if the Strugle for Liberty should cost us our Liberty of Conscience for which we are come into America and which our Br[ethre]n now enjoy under Russia, Prussia and other Governments.
That the God of Peace may direct the Councils of the Americans and the Councils in England so, that both may meet one another in the Way of Peace is surely the Prayer of thousands. It is the constant Prayer of Honorable Sir your Humble Servant
N.S.
To Benj. Franklin Esqr.
